United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clayton, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Norman F. Nivens, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-181
Issued: April 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2006 appellant filed a timely appeal from an August 29, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs that denied appellant’s
reconsideration request, without a merit review of the claim. Appellant also appealed a
January 23, 2006 merit decision of the Office that denied modification of a prior decision.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit
decision as well as the merits of the claim.
ISSUES
The issues are: (1) whether appellant met her burden of proof in establishing that she
sustained a traumatic injury in the performance of duty; and (2) whether the Office properly
denied appellant’s reconsideration request without conducting a merit review of the claim.
FACTUAL HISTORY
On November 17, 2000 appellant, then a 40-year-old mail carrier, filed a traumatic injury
claim stating that she felt a sharp pain in her right hand when she lifted a heavy package that day.

She stated that she has since experienced numbness and tingling in her right hand. Appellant did
not stop work in connection with her claimed November 17, 2000 injury. The employing
establishment controverted appellant’s claim. The employing establishment did not forward the
claim to the Office at that time.
On May 16, 2003 appellant filed a recurrence of disability claim, stating that she
experienced continuing numbness in her right hand and arm beginning on November 18, 2000,
both at night and during the day. She noted that she was currently receiving workers’
compensation benefits for a herniated disc under a separate claim. The employing establishment
indicated that appellant stopped work on October 13, 2001 after sustaining the injury for which
file number 13-2041606 was filed.
On May 23, 2003 the Office requested additional information concerning appellant’s
claim. In response, appellant provided a June 15, 2001 medical history statement characterizing
her condition as a pinched nerve in her right wrist that began on November 17, 2000. She also
submitted a June 15, 2001 report from Dr. Dileep N. Kumar, a Board-certified internist, stating
that appellant injured her right hand on November 17, 2000 while delivering a 40- to 50-pound
package. Dr. Kumar indicated that appellant had experienced “intermittent paresthesias and
numbness in the right hand” since the claimed incident.1
Other medical evidence received included several reports from Dr. Richard J.
Wyzykowski, a Board-certified orthopedic surgeon. In a June 18, 2001 report, he noted
appellant’s complaints of “intermittent right hand numbness involving the median nerve
distribution.” The report indicated that appellant experienced “nocturnal paresthesias and [a.m.]
awakening.” Dr. Wyzykowski diagnosed right carpal tunnel syndrome and recommended that
appellant receive an injection and a “cock-up wrist splint.” In a status report dated August 8,
2001, he noted that appellant had experienced some relief from her carpal tunnel symptoms after
her injection, but continued to have symptoms throughout 75 percent of the day, and also
experienced nocturnal paresthesias despite wearing a brace. Dr. Wyzykowski issued a follow-up
report on August 22, 2001, noting that appellant’s symptoms had improved but that she still
experienced symptoms throughout 50 percent of the day, with no nocturnal paresthesias.
By decision dated July 1, 2003, the Office denied appellant’s claim for compensation on
the grounds that the medical evidence was insufficient to support a causal relationship between
appellant’s claimed condition and the work-related events.
On June 29, 2004 appellant, through her attorney, requested reconsideration. In support
of her request, appellant submitted a June 28, 2004 report from Dr. Hieu T. Ball, a spine surgeon,
who stated that appellant experienced “neck pain and numbness in her arm, hand and upper back
that has been aggravated by her work (repetitive motion/trauma) and an injury on November 17,
2000 when she picked up a box of fruit (~50 pounds).” Dr. Ball indicated that he was still in the
process of “obtaining data to make the proper diagnosis.”
1

Appellant also forwarded evidence pertaining to a separate claim accepted for a back injury, sustained on
October 13, 2001, file number 13-2041606. The record indicates that appellant stopped work on the same day and
did not return, and that she eventually had surgery for a herniated disc. This claim is not before the Board on the
present appeal.

2

By decision dated August 24, 2004, the Office denied modification of its prior decision.
The Office found that Dr. Ball’s report did not establish a causal relationship between appellant’s
claimed conditions and her employment.
On July 22, 2005 appellant requested reconsideration and provided additional evidence.
In a June 23, 2005 report, Dr. Ball discussed appellant’s cervical spine condition and the results
of diagnostic testing. He also stated that “it is my opinion, based on her history, the course of
events in context of her job description for the U.S. Postal Service, it is within reasonable
medical probability that [appellant’s] cervical spine and C5 radicular problems, as well as her
carpal tunnel syndrome, were the result of job-related repetitive trauma.” In a July 14, 2005
form report, prepared by her attorney and filled out and signed by Dr. Ball who checked “yes” in
response to the question “Is it your opinion that [appellant’s] action of picking up the box of fruit
on November 17, 2000 weighing approximately 30 pounds actually herniated the C7-T1 disc and
caused the left-sided radiculopathy/radiculitis at C-5?” Dr. Ball added that there was “disc
herniation in setting of repetitive motion.” He checked “no” to the question “Is it your opinion
that the incident of November 17, 2000 and my client’s action of picking up the box of fruit
aggravated or ‘lit up’ an already existing condition?” Finally, Dr. Ball checked “yes” to the
question “Is it your opinion that the carpal tunnel syndrome is a separate issue to the
November 17, 2000 incident and was brought about by the repetitive trauma in the performance
of letter carrier duties such as, lifting, carrying, grasping, etc.?” Dr. Ball elaborated on his
answer to the third question, stating that “predisposition for carpal tunnel syndrome may occur if
there is abnormality in the neck (nerve problem due to ‘double crush phenomenon’).”
By decision dated January 23, 2006, the Office denied modification of its prior decisions.
On May 5, 2006 appellant requested reconsideration of the Office’s January 23, 2006
decision. In support of her request was a March 6, 2006 report from Dr. Ball who stated that
appellant experienced pain and numbness in her right hand when she lifted a 30-pound box of
fruit on November 17, 2000 and that it was his opinion that the incident caused appellant’s
cervical disc herniation with radiculopathy, as well as her carpal tunnel syndrome. He
elaborated, “The lifting of the box placed extreme pressure on her cervical spine herniating the
disc. This herniation produced symptoms of pain and numbness first in the right hand, which
quickly began to manifest in the right arm. This would be a normal progression since the
original source of injury was in her cervical/thoracic spine.” Dr. Ball also noted that appellant
performed repetitive duties on the job and experienced “significant repetitive trauma.” He
concluded that her disc herniation caused her to be predisposed to carpal tunnel syndrome
“because she continued for approximately one year to work under the repetitive trauma
conditions.”
Appellant also submitted an affidavit discussing the circumstances of the November 17,
2000 employment incident and noting that she continued to experience discomfort in her right
arm.
By decision dated August 29, 2006, the Office denied appellant’s reconsideration request
without reviewing the merits of the case. The Office found that Dr. Ball’s March 6, 2006 report
was cumulative and repetitious and noted that none of the medical evidence established causal
relationship.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty, as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.3
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.7 The
opinion of the physician must be based on a complete factual and medical background of the
claimant8 and must be one of reasonable medical certainty9 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.10
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to meet her burden of proof in establishing that
she sustained a traumatic injury in the performance of duty. The evidence supports that the
November 17, 2000 lifting incident occurred. However, appellant did not meet her burden of
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

7

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

4

proof in establishing a causal connection between her claimed hand condition and the lifting
incident because the medical evidence does not include a rationalized narrative explanation of
how the November 17, 2000 lifting incident caused or aggravated her injury.
Dr. Kumar’s June 15, 2001 report is insufficient to establish a causal relationship
between the November 17, 2000 incident and appellant’s condition. He examined appellant and
noted the history of her injury, stating that appellant “was delivering a package to a home, it was
a heavy box of fruit weighing approximately 40 [to] 50 pounds.” Dr. Kumar noted that it was
during that delivery that appellant first experienced pain and numbness in her right hand.
However, he did not provide rationale to support a conclusion that the November 17, 2000 lifting
incident caused or aggravated a diagnosed condition. Dr. Wyzykowski’s reports are also
insufficient to establish appellant’s claim as the physician did not render an opinion on causal
relationship between the November 17, 2000 employment incident and a diagnosed condition.
Reports from Dr. Ball are also insufficient to establish appellant’s claim. In a June 28,
2004 report, Dr. Ball stated that appellant’s conditions were aggravated by her work and
indicated that appellant had symptoms from “repetitive motion/trauma” as well as from the
November 17, 2000 employment incident. However, Dr. Ball did not provide explanation or
rationale to support his conclusion and indicated that he was unable to provide a diagnosis at that
time. For example, he did not explain how the November 17, 2000 incident caused or
aggravated a diagnosed condition. Additionally, he also attributed appellant’s condition to
repetitive activities at work occurring over a period of time. However, appellant’s claim, filed on
November 17, 2000, is for a traumatic injury occurring on that date, and not for an occupational
disease occurring over a period of time.11 Dr. Ball’s June 23, 2005 report is also insufficient to
establish causal relationship between appellant’s diagnosed condition and employment incident.
Dr. Ball devoted his discussion to appellant’s cervical spine and carpal tunnel syndrome, which
he attributed to repetitive stress rather than to traumatic injury. He did not specifically address
how the November 17, 2000 lifting incident caused or aggravated a diagnosed condition.
Appellant also submitted a form report, prepared by her lawyer and filled out and signed by
Dr. Ball July 14, 2005. Dr. Ball indicated that the November 17, 2000 work incident caused
appellant’s herniated disc and C7-T1 radiculopathy and that appellant’s carpal tunnel syndrome
was a separate condition caused by repetitive stress. However, Dr. Ball did not provide
sufficient medical reasoning for his opinion. For example, Dr. Ball stated that appellant had disc
herniation in a “setting of repetitive motion trauma.” However, as noted above, appellant’s
claim is for a traumatic injury, not for an occupational disease. Additionally, Dr. Ball indicated
that abnormality in the neck can cause predisposition to carpal tunnel syndrome, but he did not
explain how either condition was caused or aggravated by the November 17, 2000 lifting
incident. Accordingly, the Board finds that Dr. Ball provided insufficient reasoning to support
causal relationship between appellant’s diagnosed conditions and the November 17, 2000 lifting
incident.
For these reasons, appellant has not established that she sustained an employment-related
injury on November 17, 2000.

11

See 20 C.F.R. §§ 10.5(q), (ee), for definitions.

5

LEGAL PRECEDENT -- ISSUE 2
Under section 8128 of the Act, the Office has discretion to grant a claimant’s request for
reconsideration and reopen a case for merit review. Section 10.606(b)(2) of the implementing
federal regulation provides guidance for the Office in using this discretion.12 The regulation
provides that the Office should grant a claimant merit review when the claimant’s request for
reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”13
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.14 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.15
ANALYSIS -- ISSUE 2
In support of her reconsideration request, appellant submitted Dr. Ball’s June 28, 2004
and March 6, 2006 medical reports. However, Dr. Ball’s June 28, 2004 report was submitted to
the Office previously. The Board has held that the submission of evidence which repeats or
duplicates evidence already in the case record does not constitute a basis for reopening a case.16
Accordingly, appellant’s resubmission of the report does not constitute the submission of new
and relevant medical evidence.
Dr. Ball’s March 6, 2006 report was not previously submitted to the Office. In denying
appellant’s reconsideration request, the Office found that Dr. Ball’s March 6, 2006 report was
cumulative and repetitious. However, in the March 6, 2006 report, Dr. Ball provided a degree of
explanation and reasoning regarding the cause of appellant’s condition that was not present in his
12

20 C.F.R. § 10.606(b)(2).

13

Id.

14

20 C.F.R. § 10.608(b) (1999).

15

Annette Louise, 54 ECAB 783 (2003).

16

Edward W. Malaniak, 51 ECAB 279 (2000); see also Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome
Ginsburg, 32 ECAB 31, 33 (1980).

6

earlier reports. He stated that appellant had experienced disc herniation at C7-T1, with
radiculopathy and had developed right carpal tunnel syndrome. Dr. Ball elaborated: “The lifting
of the box placed extreme pressure on her cervical spine herniating the disc. This herniation
produced symptoms of pain and numbness first in the right had, which quickly began to manifest
in the right arm. This would be a normal progression since the original source of injury was in
her cervical/thoracic spine.” Although the Office noted that the medical evidence was
insufficient to establish causal relationship, the Board notes that the requirement for reopening a
claim for merit review does not include the requirement that a claimant shall submit all evidence
necessary to discharge her burden of proof. The requirement pertaining to the submission of
evidence specifies only that the evidence be relevant and pertinent and not previously considered
by the Office.17 The Board finds that Dr. Ball’s March 6, 2006 report is new and relevant meets
the third regulatory requirement for obtaining a merit review.18
Accordingly, the Board finds that the Office improperly denied appellant’s
reconsideration request without conducting a merit review. Upon return of the case record, the
Office shall conduct a merit review of the claim and, following any further development deemed
necessary, issue an appropriate merit decision.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained a traumatic injury in the performance of duty. The Board further finds that the Office
improperly denied appellant’s reconsideration request without conducting a merit review.

17

Kenneth M. Mroczkowski, 40 ECAB 855 (1989).

18

20 C.F.R. § 10.606(b)(2)(iii).

7

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed. The August 29, 2006 decision of the Office is
reversed and the case is remanded for further proceedings consistent with this decision.
Issued: April 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

